PER CURIAM.
Quimones Devega appeals the summary denial of his motion for postconviction relief. In that motion Devega contended that his trial counsel was ineffective in failing to investigate the circumstances of a vehicle stop and search which led to the discovery of cocaine. Devega was charged with and convicted of trafficking in that cocaine. Trial counsel, according to the post-conviction motion, was also ineffective in failing to move to suppress the evidence.
In its answer brief, the state concedes that summary denial of this motion without attachment of portions of the record showing that appellant was not entitled to relief or the holding of an evidentiary hearing was error. We agree, and accordingly we reverse and remand for further proceedings consistent with Florida Rule of Criminal Procedure'3.850.
BARFIELD, C.J., and WOLF and LAWRENCE, JJ., concur.